V¿N FossáN and Leech,
dissenting: Petitioners contend that their basis for the stock on which the disputed distributions in 1929 were made, is cost, diminished only by distributions from depletion reserves, occurring within the period during which the Revenue Act of 1928 was effective. We agree.
Section 115 (d) of the Revenue Act of 1928 admittedly controls the treatment of these distributions. That section provides clearly that, in computing the taxable gain therefrom “such distribution [s] shall be applied against and reduce the basis of the stock provided in section 113.” (Emphasis supplied.) Section 113 says just as clearly that, here, such basis “shall be the cost” of the stock. Section 111, the provisions of which the majority applies, is not mentioned in section 115 (d). Not only that, but section 111, by its terms, is restricted in its application to sales or other dispositions, neither of which occurred here.
*782Therefore, there is no sound reason for this Board to disregard the explicit and unambiguous provisions of sections 115 (d) and 113. Koshland v. Helvering, 298 U. S. 441; Helvering v. St. Louis Southwestern Railway Co., 84 Fed. (2d) 857; Helvering v. Owens, 95 Fed. (2d) 318. Particularly is this true in view of the history of the treatment such distributions were given in the revenue acts both before and since that of 1921.